On the Merits.
Provosty, J.
The plaintiff, claiming to be subrogee of a judgment rendered on the 9th of November, 1895, by the United States Circuit Court for the Fifth Circuit and Eastern District of Louisiana, in a suit entitled Sulzbacher & Plummer, Receivers, vs. A. & L. Levy et als., brings the present suit against Ella Levy, wife of Isadore Rich, and Teenie Levy, wife of Leopold Cline, alleging them to be the children and sole heirs of Leon Levy, now deceased, one of the debtors in solido under said judgment; and to be liable under said judgment, they having accepted purely and unconditionally the succession of their said father. The defendants deny that their said father was cited in the said suit; and they plead the prescription of the debt on which said judgment is founded.
Plaintiff’s counsel say in his brief — “The ease turns on the single question, was the commercial firm of A. & L. Levy, composed of Alexander and Leon Levy, in existence in November 1885 when the judgment was rendered on its notes ?” We think said firm had gone out of existence several years before the date mentioned. The firm was sold out under attachment in 1881. In that same year Leon Levy carried on a saloon business. In 1882 he sold out his saloon business and removed to Nicaragua where he opened a saloon in the name of L. Levy, Agent. Two years thereafter he returned to this city, and entered the employment of Isadore Rich as a clerk. He died in 1889 leaving no estate. Alexander Levy in September 1881 entered the employment of Col. W. G. Vincent, and continued in the same employment until his death in 1889. These facts show conclusively the dissolution of the firm in 1881. In the petition in which said judgment was rendered we find that the firm of A. & L. Levy is referred to as “the late firm”; that citation issued to “A. & L. Levy, late a commercial firm”; that the marshal returned that he had made service of the citation on “A. & L. Levy, late a commercial firm * * * by handing same to Alexander Levy one of the members of said late firm;” that on the citation issued to Leon *247Levy the marshal returned, “being credibly informed that the within named Leon Levy has removed permanently from the Eastern District of Louisiana this paper is returned.”
Evidently at the time that said suit was instituted the impression prevailed that the said firm was a late firm.
Plaintiff was asked the question—
“Q. Did the firm of A. & L. Levy continue to do business after the seizure of Bruenn?”
And he answered—
“Yes.”
On this, and on the fact that no notice of the dissolution of the firm of A. & L. Levy was published, plaintiff’s counsel relies to show the continued existence of said firm. Plaintiff’s counsel also relies on the endorsements appearing on two notes made in 1880 and 1881, one by A. & L. Levy to their own order, and the other by L. Blumm to the order of A. & L. Levy, and payable in sixty days and ninety days, respectively. The handwriting on the notes was not proved, and the notes were on that account denied admission in evidence, and are not before us except as a part of a bill of exceptions. They were properly refused admittance; however, here are these endorsements; on one note the following: “A. &L. Levy,” “M. Berwin”; on the other note, that of L. Blumm, the following:
“1956 A. & L. Levy
“L. Blumm, July 4, 1884, paid on account..............$ 3 27
“ August 4, 1884, paid on account .............. 25 00
“490.13 September 4, 1884, paid on account .............. 25 00
October 4, 1884, paid on account.............. 25 00
“14 February, October 9, paid on account the last four notes of $25.00 maturing November 4 and December 4, 1888, and July 4 and February. 4, 1889 .................. 100 00
$178 27
We do not think that these endorsements prove anything; and plainly the testimony of the plaintiff referred to above is insufficient to show that the said firm continued in existence up to 1885. So far as the failure to publish a notice of the dissolution of said firm is concerned, we do not know that such publication of notice is necessary in order to secure to members of a defunct firm their *248right, after dissolution of the firm, to be cited personally. We understand the publication of such a notice to be useful only for the purpose of protecting the retiring members oS¡ a firm from liability for debts contracted subsequent to their retirement; or for the puipose of revoking the authority of the defunct firm to bind members.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be affirmed, and that the plaintiff pay the costs of both courts.